


110 HR 2404 IH: WISEWOMAN Expansion Act of

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2404
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Ms. DeLauro (for
			 herself, Ms. Bordallo,
			 Mrs. Maloney of New York,
			 Ms. Norton,
			 Mr. Rothman,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Mr. Sherman,
			 Ms. Slaughter,
			 Ms. Sutton,
			 Mr. Udall of New Mexico, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To reduce health care costs and promote improved health
		  by providing supplemental grants for additional preventive health services for
		  women.
	
	
		1.Short titleThis Act may be cited as the
			 WISEWOMAN Expansion Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)Heart disease,
			 stroke, and other cardiovascular diseases remain the leading cause of death
			 among females in the United States, killing almost 500,000 women each
			 year.
			(2)About 1 in 3
			 females have some form of cardiovascular disease.
			(3)In
			 women, cardiovascular disease is frequently undetected and untreated until the
			 disease has become severe, causing 42 percent of women who have heart attacks
			 to die within 1 year.
			(4)Obesity increases
			 women’s risk for some of the leading causes of death: heart disease, stroke,
			 diabetes, and certain cancers.
			(5)Better nutrition
			 and lifestyle changes can effectively prevent and treat obesity.
			(6)Osteoporosis is a
			 major public health threat for an estimated 44 million Americans.
			(7)Eighty percent of
			 those affected by osteoporosis are women.
			(8)One out of every 2
			 women over the age of 50 will have an osteoporosis-related fracture in her
			 lifetime.
			(9)The rate of hip
			 fractures is two to three times higher in women than men.
			(10)The direct
			 expenditures for osteoporotic fractures alone are estimated at 18 billion
			 dollars each year in 2002 dollars.
			(11)Physical
			 activity, calcium, and vitamin D are major contributors to bone health for
			 individuals of all ages.
			(12)Muscular strength
			 and balance may be very significant in future risk reduction for
			 osteoporosis.
			(13)20.8 million
			 Americans have diabetes, and over 224,000 people die each year from related
			 complications. Among adults in the United States, diabetes increased 61 percent
			 from 1990 to 2001. Diabetes is the sixth leading cause of death in
			 America.
			(14)Approximately 8.8
			 percent of all women over the age of 20 in the United States have diabetes, but
			 one-third of them are unaware of it.
			(15)The risk for
			 cardiovascular disease, the most common complication attributable to diabetes,
			 is more serious among women than men. Deaths from heart disease in women with
			 diabetes have increased 23 percent over the past 30 years.
			(16)The direct and
			 indirect costs of diabetes are over $132 billion a year.
			(17)Better nutrition,
			 physical activity, control of blood glucose levels, and access to services can
			 delay the progression of diabetes. In fact, recent findings show that modest,
			 consistent physical activity and a healthy diet can cut a person’s risk for
			 developing type-2 diabetes by nearly 60 percent.
			(18)The WISEWOMAN
			 program has—
				(A)provided one-stop
			 shopping for preventive health services such as cholesterol and blood pressure
			 screening for more than 12,000 women and identified risk factors for heart
			 disease such as obesity, high cholesterol, high blood pressure, sedentary
			 behavior, and poor diet; and
				(B)identified more
			 than 5,783 cases of previously undiagnosed hypertension, 6,286 cases of
			 undiagnosed high cholesterol, and 800 cases of undiagnosed diabetes in women
			 who would have been unaware of their risk factors if not for WISEWOMAN.
				(19)Research has
			 demonstrated that—
				(A)the uninsured
			 often have significantly poorer health than the insured; and
				(B)being uninsured is
			 an obstacle to receiving preventive health care services.
				3.Supplemental
			 grants for additional preventive health services for womenSection 1509 of the
			 Public Health Service Act (42 U.S.C.
			 300n–4a) is amended to read as follows:
			
				1509.Establishment
				of program for additional preventive health services
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may, through a competitive review process,
				award grants to States that have received grants under section 1501 for a
				fiscal year, to enable such State to carry out programs—
						(1)to provide
				preventive health services, in addition to the services authorized in such
				section 1501, for diseases such as cardiovascular diseases, diabetes,
				osteoporosis, and obesity;
						(2)to provide
				screenings, such as screening for blood pressure, cholesterol, osteoporosis,
				and diabetes, and other services that the Secretary determines to be
				appropriate and feasible;
						(3)for health
				education, counseling, and interventions for behavioral risk factors, such as
				physical inactivity and poor nutrition, and diseases such as cardiovascular
				diseases, diabetes, osteoporosis, and obesity;
						(4)to provide
				appropriate referrals for medical treatment of women receiving services
				pursuant to paragraphs (1) through (3), and ensuring, to the extent
				practicable, the provision of appropriate follow-up services; and
						(5)to evaluate the
				activities conducted under paragraphs (1) through (4) through appropriate
				surveillance, research, or program monitoring activities.
						(b)Status as
				participant in program regarding breast and cervical cancerThe
				Secretary may not make a grant to a State under subsection (a) unless the State
				involved agrees that services under the grant will be provided in conjunction
				with entities that are screening women for breast or cervical cancer pursuant
				to a grant under section 1501.
					(c)Applicability of
				provisionsThe provisions of this title shall apply to a grant
				under subsection (a) to the same extent and in the same manner as such
				provisions apply to a grant under section 1501.
					(d)Funding
						(1)In
				generalThere is authorized to be appropriated to carry out this
				section—
							(A)$20,000,000 for
				fiscal year 2008;
							(B)$25,000,000 for
				fiscal year 2009;
							(C)$30,000,000 for
				fiscal year 2010; and
							(D)such sums as may be
				necessary for each subsequent fiscal year.
							(2)Limitation
				regarding funding with respect to breast and cervical cancerNo
				additional resources shall be appropriated for a fiscal year under paragraph
				(1) unless the amount appropriated under section 1510(a) for such fiscal year
				is at least
				$173,920,000.
						.
		
